DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on 7/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10735244 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent Claim 1, including “A remote management agent apparatus comprising: a memory storing a program; and a processor configured to execute the program to implement a process including receiving request data issued from a remote device management apparatus to a management target device managed by the remote device management apparatus remotely; identifying, from among a plurality of device agent apparatuses configured to transmit data received from the remote management agent apparatus to the management target device a device agent apparatus capable of communicating in compliance with a communication mode supported by the management target device; and forwarding the request data to the identified device agent apparatus to cause the identified device agent apparatus to transmit the request data to the management target device.” (Supported in specification paragraphs (Supported in specification paragraph 0019-0135).
The closest art found includes Imai (US 9,413,907 B2) which disclose (col.2, lines 27-30) an image-forming device management system that is capable of performing remote management of one or 
Independent claims 6 and 14 recite similar subject matter as claim 1 and therefore, are considered allowable for reasons explained for claim 1. Dependent Claims 2-5, 7-13, and 15-20 are considered allowable for the same reasons stated above for independent Claims 1, 6 and 14. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, then contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/
Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426